  Case 5:20-cv-01384-JAK-SP Document 44 Filed 02/17/21 Page 1 of 1 Page ID #:389

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    ED CV20-01384 JAK (SPx)                                          Date       February 17, 2021
 Title       Raul Martinez v. Hub Group Trucking, Inc., et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    T. Jackson                                            Not Recorded
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                        None                                                      None



 Proceedings:            (IN CHAMBERS) ORDER CONSOLIDATING CASES JS-6

Based on a review of the Joint Status Conference Regarding Related Cases, Dkt. 40, as well as the
reasons stated at the February 8, 2021 hearing (Dkt. 43), it is determined that this action shall be
consolidated with Albert Johnson v. Estension Logistics, ED CV20-00118. The Clerk is directed to close
the docket in this action. All further filings in the consolidated action shall be filed on the docket in the
Johnson action.

IT IS SO ORDERED.


                                                                                                 :

                                                           Initials of Preparer    TJ




                                                                                                     Page 1 of 1
